OPINION — AG — **** REGULATIONS CONCERNING EMPLOYEE SALARIES OF GRAND RIVER DAM AUTHORITY **** THE GRAND RIVER AUTHORITY, BEING EXCLUDED FROM THE APPLICATION OF THE PROVISIONS OF HOUSE JOINT RESOLUTION 1020, IS NOT REQUIRED TO GRANT COST OF LIVING SALARY INCREASES TO ITS CLASSIFIED EMPLOYEES AS PROVIDED BY SECTION 1A OF THE RESOLUTION, NOR IS THE AUTHORITY SUBJECT TO THE RESTRICTIONS ON SALARY INCREASES SET FORTH IN SECTION 3 OF SAID RESOLUTION. ALTHOUGH THE AUTHORITY IS EXEMPT FROM ADJUSTING THE SALARIES OF ITS CLASSIFIED EMPLOYEES AS PROVIDED IN SECTION 1B OF THE RESOLUTION, THE PROVISIONS OF 74 O.S. 1971 817.3 [74-817.3] REQUIRE THE AUTHORITY TO MAKE THE ADJUSTMENTS TO CONFORM TO THE STATE'S UNIFORM COMPENSATION PLAN. CITE: 74 O.S. 1971 817.3 [74-817.3] (MIKE D. MARTIN)